Exhibit 10.4

 

MLA No. RX0936

 

AMENDED AND RESTATED MASTER LOAN AGREEMENT

 

THIS AMENDED AND RESTATED MASTER LOAN AGREEMENT (this “Agreement”) is entered
into as of  September 12, 2005, between MONARCH UTILITIES I L.P. (formerly known
as Tecon Water Company, L.P.), a Texas limited partnership (the “Company”), and
CoBANK, ACB,  a federally chartered instrumentality of the United States
(“CoBank”).

 

BACKGROUND

 

CoBank and the Company are parties to a Master Loan Agreement dated as of May 1,
2002 (as amended, the “Existing MLA”). The parties now desire to amend and
restate the Existing MLA

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Existing MLA is hereby amended and
restated in its entirety to read  as follows:

 

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.    Definitions.  Capitalized terms used in this Agreement and
defined in Exhibit A hereto shall have the meanings set forth in such Exhibit.

 

SECTION 1.02.    Rules of Interpretation. The rules of interpretation set forth
in Exhibit A shall apply to this Agreement.

 

ARTICLE 2

THE SUPPLEMENTS

 

SECTION 2.01.    Promissory Notes and Supplements. In the event the Company
desires to borrow from CoBank and CoBank is willing to lend to the Company, the
parties will enter into a promissory note and supplement hereto (each a
“Promissory Note and Supplement”). Each Promissory Note and Supplement will set
forth CoBank’s commitment to make a Loan or Loans to the Company, the amount of
the Loan(s), the purpose of the Loan(s), the interest rate or interest rate
options applicable to the Loan(s), the Company’s promise to repay the Loans, and
any other terms and conditions applicable to the particular Loan(s). Each Loan
will be governed by the terms and conditions set forth in this Agreement and in
the Promissory Note and Supplement relating to that Loan. In the absence of a
Promissory Note and Supplement hereto duly executed by CoBank, CoBank shall have
no obligation to make a Loan to the Company under this Agreement. As of the date
of this Agreement, the following Promissory Notes and Supplements are
outstanding hereunder and shall be governed by the terms hereof: (1) Promissory
Note and Supplement dated as of May 1, 2002, and numbered ML0936T1; and
(2) Promissory Note and Supplement dated as of May 1, 2002, and numbered
ML0936T2 (the “Existing Promissory Notes and Supplements”).

 

1

--------------------------------------------------------------------------------


 

SECTION 2.02.    Notice and Manner of Borrowing New Loans.  Except as otherwise
provided in a Promissory Note and Supplement: (A) Loans will be made available
on any Business Day upon the written or telephonic request of an authorized
employee of the Company (which telephonic request, if required by CoBank, shall
be promptly confirmed in writing by the Company); (B) Requests for Loans must be
received by 12:00 noon Mountain time on the date the Loan is to be made; and
(C) Loans will be made available by wire transfer of immediately available funds
to such account or accounts as may be authorized by the Company on forms
supplied by CoBank.

 

SECTION 2.03.    Method of Payment. The Company shall make all payments to
CoBank under this Agreement and each Promissory Note and Supplement hereto by
wire transfer of immediately available funds or, if specified by separate
agreement between the Company and CoBank, by automated clearing house or other
similar cash handling processes.  Wire transfers shall be made to ABA
No. 307088754 for advice to and credit of “CoBANK” (or to such other account as
CoBank may direct by notice).  The Company shall give CoBank telephonic notice
no later than 12:00 noon Mountain time of its intent to pay by wire, and funds
received after 3:00 p.m. Mountain time shall be credited on the next Business
Day.

 

SECTION 2.04.    Security.  The Company’s obligations hereunder and under each
other Loan Document to which the Company is a party (whether executed
contemporaneously herewith or at a later date) shall be secured by: (A) a
statutory first priority Lien on all equity which the Company may now own or
hereafter acquire or be allocated in CoBank; (B) except as otherwise provided in
Section 6.01 hereof, a first priority lien and security interest in all real and
personal property of the Company of every type and description (other than 
property excluded in the last sentence of this Section 2.04), whether existing
on the date hereof or acquired at a later date; and (C) all proceeds thereof.
The Company agrees to take such steps (including the execution and recording of
such instruments and documents) as CoBank may from time to time require in order
to enable CoBank to obtain, perfect and maintain its Lien on the collateral.
Notwithstanding the foregoing, CoBank shall not have a Lien on: (1) rolling
stock financed by another lender; (2) assets which, under Law, may not be
subjected to a Lien; provided, however, that if such provision of Law is later
changed or has been or is later overruled by any other provision of Law, then
such assets shall be subject to CoBank’s Lien; and (3) assets subject to
agreements that prohibit the Company from granting a Lien on the assets;
provided, however, that: (i) the maximum amount of assets that may be subject to
any such agreement at any one time shall not exceed $500,000; (ii) the Company
may not enter into any such agreement with an Affiliate; and (iii) to the extent
that applicable Law renders such restrictions unenforceable, then the foregoing
exception shall not be applicable.

 

ARTICLE 3

CONDITIONS PRECEDENT

 

SECTION 3.01.    Conditions Precedent to This Agreement and the 2005 Promissory
Note and Supplement. This Agreement and CoBank’s obligation to make a Loan or
Loans under the 2005 Promissory Note and Supplement are subject to the following
conditions precedent, which, in the case of instruments and documents, must be
in form and content reasonably acceptable to CoBank:

 

(A)          This Agreement. CoBank shall have received a duly executed original
copy of this Agreement.

 

2

--------------------------------------------------------------------------------


 

(B)          Supplements. CoBank shall have received a duly executed original
copy of: (1) an amendment to the Promissory Note and Supplement dated as of
May 1, 2002, and numbered ML0936T1; (2)  an amendment to the Promissory Note and
Supplement dated as of May 1, 2002, and numbered ML0936T2; and (3) the 2005
Promissory Note and Supplement and all Loan Documents required by the 2005
Promissory Note and Supplement.

 

(C)          Evidence of Authority. CoBank shall have received such evidence as
CoBank may reasonably require that this Agreement, the 2005 Promissory Note and
Supplement, and all Loan Documents executed in connection herewith or therewith
have been duly authorized, executed an delivered.

 

(D)          [Intentionally Omitted]

 

(E)           Delegation and Wire Transfer Form. CoBank shall have received a
duly executed original copy of a delegation and wire transfer authorization
form.

 

(F)           Security Documentation. CoBank shall have received: (1) a duly
executed original copy of an amendment to that certain Security Agreement dated
as of May 1, 2002, executed by the Company in favor of CoBank; (2) an account
control agreement, duly executed by CoBank, the Company, and its Depository
Bank; and (3) such evidence as CoBank may reasonably require (including one or
more Lien searches) that: (a) CoBank has a duly perfected first priority Lien
(subject only to Liens which are both permitted under Section 6.01 hereof and
otherwise entitled to priority under Law) on all personal property of the
Company in which a Lien can be perfected by filing a UCC-1 financing statement
or recording a security instrument with the Secretary of State of Texas; and
(b) there are no other Liens on any personal property of the Company (other than
Liens permitted under Section 6.01 hereof).

 

(G)          Commitment to Issue Endorsement to Existing Title Policy, Closing
Agreement, Deeds of Trust, Etc.  (1) Republic Title of Texas, Inc., as agent for
First American Title Insurance Company (in such role, “Republic Title”) shall
have furnished to CoBank a commitment to issue an endorsement to the Title
Policy; (2) Republic Title, the Company, and CoBank shall have entered into a
closing agreement (the “Closing Agreement”); (3) CoBank and Republic Title shall
each have received an original copy,  duly executed by the Company, as Trustor
and Grantor, and Steve Moore, as Trustee,  of an amendment to the Deed of Trust;
(4) Republic Title shall have received original copies, duly executed by the
Company, of Statutory Utility Notices for each county in Texas in which the
Company does business or owns property; and (5) all conditions precedent to
funding set forth in the Closing Agreement shall have occurred.

 

(H)          Agreements with Affiliates.  CoBank shall have reviewed and
approved all agreements between the Company and its Affiliates, and CoBank shall
have received from each Affiliate that performs services for or on behalf of the
Company, a duly executed copy of a consent and agreement.

 

(I)            Organizational Documents.  CoBank shall have reviewed and
approved (which approval will not be unreasonably withheld or delayed) Certified
Copies of the Organizational Documents of the Company and Texas Water Services
Group, LLC.

 

3

--------------------------------------------------------------------------------


 

(J)           Consents and Approvals. CoBank shall have received such evidence
as CoBank may reasonably require that all consents and approvals referred to in
Section 4.01(M) hereof have been obtained and are in full force and effect.

 

(K)          Fees and Other Charges. CoBank shall have received all fees or
other charges provided for herein or in the 2005 Promissory Note and Supplement.

 

(L)           Officers Certificate. CoBank shall have received a duly executed
original copy of a certificate of an officer of the Company, which, if other
than the Chief Financial Officer of the Company, must be reasonably acceptable
to CoBank.

 

(M)          Insurance. CoBank shall have received such evidence as CoBank may
reasonably require that the Company is in compliance with Section 5.03 hereof.

 

(N)          Opinion of Counsel.  CoBank shall have received a duly executed
original copy of an opinion of counsel to the Company, which counsel must be
reasonably acceptable to CoBank.

 

SECTION 3.02.    Conditions to Each Supplement. CoBank’s obligation to make the
initial Loan under each Promissory Note and Supplement hereto (other than the
2005  Promissory Note and Supplement) is subject to the following conditions
precedent (which in the case of instruments and documents, must be in form and
content acceptable to CoBank):

 

(A)          Supplement. CoBank shall have received a duly executed original
copy of the Promissory Note and Supplement and all Loan Documents required by
such Promissory Note and Supplement.

 

(B)          Evidence of Authority. CoBank shall have received copies, certified
by the Secretary of the Company as of the date of such Promissory Note and
Supplement, of such evidence as CoBank may reasonably require that such
Promissory Note and Supplement and all Loan Documents executed in connection
therewith have been duly authorized, executed an delivered.

 

(C)          Consents and Approvals. CoBank shall have received such evidence as
CoBank may reasonably require that all consents and approvals referred to in
Section 4.01(M) hereof, have been obtained and are in full force and effect.

 

(D)          Fees and Other Charges. CoBank shall have received all fees or
other charges provided for herein or in such Promissory Note and Supplement.

 

(E)           Application. CoBank shall have received a duly executed and
completed original copy of an application for the credit.

 

(F)           Officer’s Certificate. CoBank shall have received a duly executed 
original copy of a certificate of an officer of the Company, which, if other
than the Chief Financial Officer of the Company, must be reasonably acceptable
to CoBank.

 

(G)          Insurance. CoBank shall have received such evidence as CoBank may
reasonably require that the Company is in compliance with Section 5.03 hereof.

 

4

--------------------------------------------------------------------------------


 

(H)          Opinion of Counsel.  CoBank shall have received a duly executed
original copy of an opinion of counsel to the Company, which counsel must be
reasonably acceptable to CoBank.

 

(I)            Security. CoBank shall have received such evidence as it shall
reasonably require that: (1) the Company has taken all steps required by CoBank
under Section 2.04 hereof or the Promissory Note and Supplement in order for
CoBank to obtain, perfect and/or maintain its Lien, including its Lien on  any
assets to be constructed and/or acquired with the proceeds of the Loan to be
made under the Promissory Note and Supplement; (2) CoBank’ Lien is a first
priority Lien ; and (3) there are no other Liens on any property of the Company,
except as permitted under Section 6.01 hereof.

 

SECTION 3.03.    Conditions to Each Loan.  CoBank’s obligation under each
Promissory Note and Supplement (including the 2005 Promissory Note and
Supplement hereto) to make any Loan to the Company thereunder, including the
initial Loan, is subject to the conditions precedent that: (A) no Default or
Event of Default shall have occurred and be continuing; (B) each of the
representations and warranties of the Company set forth herein and in all other
Loan Documents shall be true and correct as of the date of the Loan; and (C) the
Company shall have satisfied all conditions and requirements set forth in the
Promissory Note and Supplement relating to that Loan.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01.    This Agreement and the 2005 Promissory Note and Supplement
Hereto. To induce CoBank to enter into this Agreement and the 2005 Promissory
Note and Supplement hereto, the Company represents and warrants that:

 

(A)          Organization, Etc. The Company: (1) is a limited partnership duly
organized, validly existing, and in good standing under the Laws of the State of
Texas; (2) has the power and authority to own its assets and to transact the
business in which it is engaged or proposes to engage; and (3) is duly qualified
to do business in, and is in good standing under the Laws of, each jurisdiction
in which  failure to be qualified could reasonably be expected to have a
Material Adverse Effect.

 

(B)          Loan Documents. This Agreement, the 2005 Promissory Note and
Supplement, and all other Loan Documents executed or furnished in connection
herewith or therewith: (1) have been duly authorized, executed and delivered by
the Company and each other Person (other than CoBank) that is a party thereto;
and (2) create legal, valid and binding obligations of the Company and each
other party thereto (other than CoBank) which are enforceable in accordance with
their terms, except to the extent that enforcement may be limited by applicable
bankruptcy, insolvency or similar Laws affecting creditors’ rights generally.

 

(C)          Operation of Business. The Company possesses all licenses,
certificates, permits, authorizations, approvals, franchises, patents,
copyrights, trademarks, trade names, rights thereto, or the like which are
material to the operation of its business or required by Law, and the Company is
not in violation in any material respect of the rights of others with respect
thereto. Without limiting the foregoing, the Company has all Certificates of
Convenience

 

5

--------------------------------------------------------------------------------


 

and Necessity and effluent discharge permits necessary for the operation of its
water and wastewater systems.

 

(D)          Litigation.  Except as disclosed in any application or officer’s
certificate submitted in connection with this Agreement and the 2005 Promissory
Note and Supplement, there are no pending or threatened actions or proceedings
against or affecting the Company or any of its Affiliates before any court,
governmental agency, mediator, arbitrator, or the like which could, in any one
case or in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

(E)           Ownership of Company and Subsidiaries. The: (1) general partner of
the Company is Texas Water Services Group, LLC, and there are no other general
partners of the Company; (2) limited partner or partners of the Company are
owned 100% directly or indirectly by Southwest; (3) the general partner is owned
100% directly or indirectly by Southwest; (4)  the Company has no Subsidiaries,
other than TWC Utility Company, LLC; and (5) as of the date hereof, TWC Utility
Company, LLC owns no assets and conducts no business.

 

(F)           Southwest Financial Statements. The consolidated balance sheet of.
Southwest as of December 31, 2004, and the related consolidated statements of
income and retained earnings of Southwest for the fiscal year then ended, and
the accompanying notes and schedules, together with the opinion thereon, dated
March 25, 2005, and the interim consolidated balance sheet of Southwest and the
related consolidated statements of income and retained earnings for the three
month period ending March 31, 2005, copies of which have been furnished to
CoBank, fairly present in all material respects the financial condition of
Southwest and its consolidated subsidiaries as at such dates and the results of
their operations for the periods covered by such statements, all in accordance
with GAAP consistently applied (subject to normal year-end adjustments in the
case of the interim financial statements). There are no liabilities of Southwest
and its consolidated subsidiaries, fixed or contingent, which are material but
not reflected in the year end financial statements or in the notes thereto or in
a writing furnished to CoBank and referencing this Subsection.

 

(G)          Company Financial Statements.  The balance sheet of the Company as
of December 31, 2004, and the related statements of income and retained earnings
of the Company for the fiscal year then ended, and the accompanying notes and
schedules, and the interim balance sheet of the Company and the related
statements of income and retained earnings for the six month period ending
June 30, 2005, copies of which have been furnished to CoBank, fairly present in
all material respects the financial condition of Company as at such dates and
the results of the operations of the Company for the periods covered by such
statements, all in accordance with GAAP consistently applied (subject to normal
year-end adjustments in the case of the interim financial statements). There are
no liabilities of the Company, fixed or contingent, which are material but not
reflected in the year end financial statements or in the notes thereto or in a
writing furnished to CoBank and referencing this Subsection.

 

(H)          Ownership and Liens. The Company has title to, or valid easement or
leasehold interests in, all of its properties, real and personal, including the
property and leasehold interests reflected in the balance sheet referred to in
Section 4.01(G) hereof (other than any property disposed of in the ordinary
course of business), and none of the properties or leasehold interests of the
Company is subject to any Lien, except such as may be permitted under
Section 6.01 of this Agreement.

 

6

--------------------------------------------------------------------------------


 

(I)            [Reserved]

 

(J)           Compliance with Law. Except as disclosed in any application or
officer’s certificate submitted in connection with this Agreement and the 2005
Promissory Note and Supplement hereto, all of the properties owned by the
Company and all of its operations, are in compliance in all material respects
with all Laws (including all Laws relating to the environment) which, if not
complied with, could reasonably be expected to have a Material Adverse Effect.

 

(K)          Environment. Except as disclosed in Schedule 4.01(K) hereto or in
any application or officer’s certificate submitted in connection with this
Agreement and the 2005 Promissory Note and Supplement: (1) no property owned or
leased by the Company is being used, or to its knowledge, has been used for the
disposal, treatment, storage, processing or handling of hazardous waste or
materials (as defined under any applicable environmental Law); (2) no
investigation, claim, litigation, proceedings, order, judgment, decree,
settlement, Lien or the like with respect to any environmental matter is
proposed, threatened, anticipated or in existence with respect to the properties
or operations of the Company; and (3) no environmental contamination or
condition currently exists on any property of the Company which could reasonably
be expected to delay the sale or other disposition of such property or could
reasonably be expected to have, or already has had, a material adverse effect on
the value of such property.

 

(L)           ERISA.  The Company and each of its ERISA Affiliates is in
compliance in all material respects with all requirements of ERISA, the Company
and each ERISA Affiliate have met their minimum funding requirements under ERISA
with respect to each plan governed thereby, no grounds exist entitling the
Pension Benefit Guaranty Corporation to institute proceedings to terminate a
plan maintained by the Company or any ERISA Affiliate this is subject to ERISA,
and neither the Company nor any ERISA Affiliate has any liability arising form
the withdrawal or termination of any plan subject to ERISA which liability could
reasonably be expected to result in material liability to the Company.

 

(M)          Consents and Approvals.   Except for such as shall have been
obtained and are in full force and effect, no consent, permission,
authorization, order or license of any governmental authority or of any party to
any material agreement to which the Company is a party or by which it or any of
its material property may be bound or affected, is necessary in connection with:
(1) the execution, delivery, performance or enforcement of the Loan Documents;
and (2) the project, acquisition, or other activity being financed by the 2005
Promissory Note and Supplement hereto.

 

(N)          Conflicting Agreements.  None of the Loan Documents conflicts with,
or constitutes (with or without the giving of notice and/or the passage of time
and/or the occurrence of any other condition) a default under, any other
material agreement to which the Company is or expects to become a party or by
which the Company or any of its material properties may be bound or affected,
and do not conflict with any provision of the Organizational Documents of the
Company.

 

(O)          Compliance and No Default.  The Company is operating its business
in compliance with all of the terms of the Loan Documents, and no Default or
Event of Default exists.

 

7

--------------------------------------------------------------------------------


 

(P)           Applications, Officer’s Certificate, Etc.  Each representation and
warranty and all information set forth in the application and officer’s
certificate submitted in connection with, or to induce CoBank to enter into,
this Agreement and the 2005 Promissory Note and Supplement hereto is correct in
all material respects.

 

(Q)          Budgets, Etc.  All budgets, projections, feasibility studies, and
other documentation submitted by the Company to CoBank in connection with, or to
induce CoBank to enter into, this Agreement and the 2005 Promissory Note and
Supplement hereto are based upon assumptions that are reasonable and realistic,
and no fact has come to light, and no event has occurred, which would cause any
material assumption made therein to not be reasonable or realistic.

 

(R)          Water Rights. The Company: (1) has water rights with such amounts,
priorities and qualities as are necessary to adequately serve the customers of
the Company; (2) controls, owns, or has access to all such water rights free and
clear of the interests of any third party; (3) has not suffered or permitted any
transfer or encumbrance of such water rights, has not abandoned such water
rights, or any of them, and has not done any act or thing which would impair or
cause the loss of any such water rights.

 

(S)           Facilities.  The Company’s utility facilities: (1) meet present
demand in all material respects; (2) are constructed in a good and professional
manner; (3) are in good working order and condition; and (4) comply in all
material respects with all applicable Laws.

 

(T)           Rate Matters.  Except as disclosed in Schedule 4.01(T) hereto or
in any application or officer’s certificate furnished in connection herewith and
the 2005 Promissory Note and Supplement: (1) the Company’s rates for the
provision of water and the treatment and/or disposal of wastewater have been
approved by any and all necessary governmental authorities (including all
regulatory authorities, public service commissions, or public utilities
commissions) which have jurisdiction over the operations and rates of the
Company, including the TCEQ; (2) the Company is in compliance with all TCEQ
tariffs and other rate policies; and (3) there is no pending and, to the
Company’s knowledge, threatened action or proceeding before the TCEQ or any
other governmental authority, the objective or result of which is or could
reasonably be expected to: (a) reduce or otherwise adversely change any of the
rates for the provision of water and/or wastewater services; (b) limit or revoke
any Certificate of Convenience and Necessity; or (c) otherwise have a Material
Adverse Effect.

 

(U)           Enforcement Actions.  Except as disclosed in the application or
officer’s certificate furnished in connection herewith and the 2005 Promissory
Note and Supplement, the Company is not subject to any Enforcement Action.

 

SECTION 4.02.    Each Supplement.  The execution by the Company of each
Promissory Note and Supplement hereto (other than the 2005 Promissory Note and
Supplement) shall constitute a representation and warranty that each of the
representations and warranties set forth in Section 4.01 hereof are true and
correct as of the date of the Promissory Note and Supplement, except that:
(A) the references to the financial statements in Section 4.01(F) hereof shall
be deemed to be to the latest annual financial statements furnished to CoBank
under Section 5.06(I) hereof; (B) the references to the financial statements in
Section 4.01(G) hereof, and all references in Section 4.01(H) hereof to such
statements, shall be deemed to be to the latest annual financial statements and,
if more recent than the latest annual financial statements, to the

 

8

--------------------------------------------------------------------------------


 

latest quarterly financial statements furnished to CoBank under
Section 5.07(A) and (B) hereof; (C) all references to the 2005 Promissory Note
and Supplement shall be deemed to refer to the Promissory Note and Supplement
being executed at the time; (D) the references in Sections 4.01(D), (J), (K),
(P), (T), and (U) to the application and officer’s certificate furnished in
connection with this Agreement and the 2005 Promissory Note and Supplement shall
be deemed to refer to any application and officer’s certificate furnished in
connection with the Promissory Note and Supplement being executed at the time;
and (C) the reference in Section 4.01(Q) to budgets, projections and other
documentation and information referred to therein, shall be deemed to refer to
all budgets, projections and other documentation furnished in connection with
Promissory Note and Supplement being executed at the time.

 

ARTICLE 5

AFFIRMATIVE COVENANTS

 

Unless otherwise agreed to in writing by CoBank, while this Agreement is in
effect, the Company agrees to:

 

SECTION 5.01.    Maintenance of  Existence, Etc.  Preserve and maintain its
existence and good standing in the jurisdiction of its formation, qualify and
remain qualified to transact business in all jurisdictions in which the failure
to be qualified could reasonably be expected to have a Material Adverse Effect,
and obtain and maintain all licenses, permits, franchises, patents, copyrights,
trademarks, tradenames, or rights thereto which are material to the conduct of
its business or required by Law.

 

SECTION 5.02.    Compliance With Laws.  Comply in all material respects with all
applicable Laws (including all Laws relating to the environment), which, if not
complied with, could reasonably be expected to have a Material Adverse Effect or
result in criminal sanctions. In addition, the Company agrees to cause all
Persons occupying or present on any of its properties to comply in all material
respects with all such Laws.

 

SECTION 5.03.    Insurance.  Maintain insurance with financially sound and
reputable insurance companies or associations in such amounts and covering such
risks as are usually carried by companies engaged in the same business and
similarly situated. Without limiting the foregoing, in the event any property of
the Company is located in a flood zone (as reasonably determined by CoBank),
then the Company shall obtain such flood insurance as may reasonably be required
by CoBank. Each such policy insuring any collateral for the Company’s
obligations to CoBank shall have lender or mortgagee loss payee clauses in form
and content reasonably acceptable to CoBank. The Company agrees to furnish to
CoBank such proof of compliance with this Section as CoBank may from time to
time reasonably require.

 

SECTION 5.04.    Property Maintenance.  Maintain all of its properties that are
necessary to or useful in the proper conduct of its business in good repair,
working order and condition, ordinary wear and tear excepted, and make all
alterations, replacements and improvements thereto as may from time to time be
reasonably necessary in order to ensure that its properties remain in good
working order and condition.

 

SECTION 5.05.    Books and Records.  Keep adequate records and books of account
in which complete entries will be made in accordance with GAAP.

 

9

--------------------------------------------------------------------------------


 

SECTION 5.06.    Reports and Notices.  Furnish to CoBank:

 

(A)          Annual Financial Statements. As soon as available, but in no event
more than 120 days after the end of each fiscal year of the Company occurring
during the term hereof, annual financial statements of the Company prepared in
accordance with GAAP consistently applied.  Such financial statements shall:
(a) be audited by a firm of independent certified public accountants selected by
the Company and reasonably acceptable to CoBank; (b) be accompanied by a report
of such accountants containing an opinion to the effect that the financial
statements: (i) were audited in accordance with generally accepted auditing
standards; and (ii) present fairly, in all material respects, the financial
position of the Company as at the end of the year and the results of its
operations for the year then ended, in conformity with GAAP; (c) be prepared in
reasonable detail and in comparative form; and (d) include a balance sheet, a
statement of income, a statement of retained earnings, a statement of cash
flows, and all notes and schedules relating thereto.

 

(B)          Interim Financial Statements.  As soon as available, but in no
event more than 60 days after the end of each fiscal quarter of the Company
occurring during the term hereof, a balance sheet of the Company as of the end
of such quarter, a statement of income for the Company for such period and for
the period year to date, a statement of retained earnings, and a statement of
cash flow, all prepared in reasonable detail and in comparative form in
accordance with GAAP consistently applied and, if required by notice from
CoBank, certified by the President, Vice President, Chief Financial Officer or
Treasurer  of the Company.

 

(C)          Officer’s Certificate. Together with each set of financial
statements delivered to CoBank pursuant to Subsection (A) and (B) of this
Section 5.06, a certificate of the President, Vice President, Chief Financial
Officer or Treasurer of the Company : (1) computing the financial covenants set
forth in Article 7 hereof that are required to be measured as of the end of the
period for which the financial statements are being delivered; and
(2) certifying that, to the best knowledge of such officer, no Default or Event
of Default has occurred and is continuing, and, if continuing, the action which
is proposed to be taken with respect thereto.

 

(D)          Notice of Litigation, Material Matters, Etc.  Promptly after
becoming aware thereof, notice of: (1) the commencement of any action, suit or
proceeding before any court, governmental instrumentality, arbitrator, mediator
or the like which, if adversely decided, could reasonably be expected to have a
Material Adverse Effect; (2) the commencement of any Enforcement Action; (3) the
receipt of any notice, indictment, pleading, or other communication alleging a
condition that: (a) may require the Company to undertake or to contribute to a
clean-up or other response under any environmental Law, or which seeks
penalties, damages, injunctive relief, or other relief as a result of an alleged
violation of any such Law, or which claims personal injury or property damage as
a result of environmental factors or conditions; and (b) if true or proven,
could have a Material Adverse Effect or result in criminal sanctions; and
(4) the occurrence of any other event or matter (including the rendering of any
order, judgment, ruling and the like) which could reasonably be expected to have
a Material Adverse Effect.

 

(E)           Notice of Default. Promptly after becoming aware thereof, notice
of the occurrence of a Default or an Event of Default.

 

10

--------------------------------------------------------------------------------


 

(F)           Notice of the Acquisition of Property. Promptly after acquiring
same, notice of the acquisition of any real property in a transaction involving
consideration of at least $50,000.

 

(G)          Notice of Certain Events.  Notice of each of the following at least
30 (or, in the case of clause (2) below, 10) days prior thereto: (1) any change
in the Company’s name, structure or organizational identification number;
provided, however, that the Company may not effect any such change unless the
Company, at its expense, takes all action required by CoBank to enable CoBank to
maintain the perfection of its Lien; (2) any change in the principal place of
business of the Company or the office where its records concerning its accounts
are kept; or (3) any change in its Deposit Account or Accounts; provided,
however, that: (i) if the Company uses the same Depository Bank and such
Depository Bank and the Company acknowledges to CoBank in writing on or before
the date of the change that the agreement referred to in
Section 3.01(F)(2) covers the new Deposit Account or Accounts, then no prior
notice shall be required; and (ii) the Company may not effect any such change
unless the new Depository Bank has entered into an agreement of the type
referred to in Section 3.01(F).

 

(H)          Other Notices.  Such other notices as may be required by any
Promissory Note and Supplement or any other Loan Document.

 

(I)            Southwest Financial Statements. As soon as available, but in no
event more than 120 days after the end of each fiscal year of Southwest
occurring during the term hereof, annual consolidated financial statements of
Southwest and its consolidated subsidiaries prepared in accordance with GAAP
consistently applied and the related consolidating financial statements.  Such
financial statements shall: (a) in the case of the consolidated statements, be
audited by a nationally recognized firm of independent certified public
accountants selected by Southwest; (b) in the case of the consolidated
statements, be accompanied by a report of such accountants containing an opinion
on such statements to the effect that such statements: (i) were audited in
accordance with generally accepted auditing standards; and (ii) present fairly,
in all material respects, the financial position of Southwest and its
consolidated subsidiaries as at the end of the year and the results of its and
their operations for the year then ended, in conformity with GAAP; (c) be
prepared in reasonable detail and in comparative form; and (d) include a balance
sheet, a statement of income, a statement of retained earnings, a statement of
cash flows, and all notes and schedules relating thereto (including all
consolidating schedules).

 

(J)           Other Information.  Such other information regarding the condition
or operations, financial or otherwise, of the Company as CoBank may from time to
time reasonably request, including, but not limited to, copies of all pleadings,
notices and communications referred to in Section 5.06(D) hereof.

 

SECTION 5.07.    Conduct of Business. Engage in an efficient and economical
manner in the business conducted by it.

 

SECTION 5.08.    Capital.  Acquire non-voting participation certificates in
CoBank in such amounts and at such times as CoBank may from time to time require
in accordance with its bylaws and capital plan (as each may be amended from time
to time), except that the maximum amount of certificates that the Company may be
required to purchase in connection with a Loan may not exceed the maximum amount
permitted by the bylaws at the time the Promissory Note and Supplement relating
to such Loan is

 

11

--------------------------------------------------------------------------------


 

entered into or such Loan is renewed or refinanced by CoBank.  The rights and
obligations of the parties with respect to such certificates and any patronage
or other distributions made by CoBank shall be governed by CoBank’s bylaws.

 

SECTION 5.09.    Inspection.  Permit CoBank or its agents, upon reasonable
notice and during normal business hours or at such other times as the parties
may agree, to examine the properties, books and records of the Company, and to
discuss its or their affairs, finances and accounts with its or their officers,
directors, and independent certified public accountants; provided, however, that
unless an Event of Default has occurred and is continuing, the Company shall not
be required to pay the expenses for more than one such visit per year.

 

SECTION 5.10.    Water Rights, Title to Property, Etc.  Obtain and maintain:
(A) water rights and discharge rights in such amounts, priorities and qualities
as are necessary at all time to adequately service the customers in its service
territories; and (B) title to, or valid easement or leasehold interests in, all
real property, including all real property on which all water wells, pumping
stations, treatment plants, and storage facilities are located.

 

SECTION 5.11.    Deposit Account.  Maintain at all times, one or more Deposit
Accounts in its own name and deposit all of its revenues and the proceeds of the
collateral therein.

 

ARTICLE 6

NEGATIVE COVENANTS

 

Unless otherwise agreed to in writing by CoBank, while this Agreement is in
effect, the Company will not:

 

SECTION 6.01.    Liens.  Create, incur, assume, or suffer to exist any Lien on
any of its properties, except:

 

(A) Liens in favor of CoBank;

 

(B) Liens for taxes or assessments or other governmental charges or levies if
not delinquent or, if delinquent: (i) the Company is contesting same in good
faith by appropriate proceedings; (ii) the Company has established and maintains
reserves in amounts required in accordance with GAAP; and (iii) foreclosure or
other action to enforce the Lien is stayed.

 

(C) Liens in favor of mechanics, landlords, material suppliers, warehouses,
carriers, and like Persons that secure obligations that are not past due or if
past due: (1) no foreclosure or other action to enforce the Liens have been
commenced or, if commenced, have been stayed; and (2) if the property is
material to the operations of the Company’s business as a whole or to the
operations of any one of the Company’s water or wastewater systems, reserves
have been established and maintained in accordance with GAAP.

 

(D) Liens under workers’ compensation, unemployment insurance, Social Security,
or similar legislation (other than ERISA).

 

(E)  Deposits and pledges to secure the performance of bids, tenders, contracts
(other than contracts for the payment of money), public and statutory
obligations, surety, stay,

 

12

--------------------------------------------------------------------------------


 

appeal, indemnity, performance or other similar bonds, or other similar
obligations, in each case arising in the ordinary course of business.

 

(F) Judgment and similar Liens arising in connection with court proceeding,
provided that: (1) no Event of Default arises under Section 8.07 hereof; and
(2)  the claims secured thereby are being actively contested in good faith and
by appropriate proceedings; and (3) reserves have been established and
maintained in accordance with GAAP.

 

(G) Easements, rights-of-way, restrictions, and other similar encumbrances
which, in the aggregate, do not materially interfere with the occupation, use,
and enjoyment by the Company of the property or assets encumbered thereby in the
normal course of its business or materially impair the value of the property
subject thereto.

 

(H)  Purchase money Liens on, or Capital Leases with respect to,  rolling stock,
equipment, and the proceeds thereof, provided that the debt secured by such
purchase money Liens and such Capital Leases is permitted under Section 6.02
hereof.

 

(I)   Purchase money Liens on water or sewer system assets, acquired with seller
financing  permitted under Section 6.02 hereof, and on the proceeds received on
the sale thereof (but not any account or revenues derived therefrom unless the
acquired system is maintained in a permitted Subsidiary).

 

SECTION 6.02.    Debt.  Create, incur, assume, or suffer to exist, any
indebtedness of liability for borrowed money, the deferred purchase price of
property or services, or for letters of credit, except for: (A) debt of the
Company to CoBank; (B) accounts payable to trade creditors incurred in the
ordinary course of business; (C) purchase money debt on, and Capital Leases with
respect to, rolling stock and equipment; provided, however, that the maximum
principal amount of purchase money debt on, or Capital Leases with respect to,
equipment may not exceed $500,000 at any one time; (D) loans and advances from
Southwest or any subsidiary of Southwest; provided, however, that such debt is
subordinate to all Loans made by CoBank on terms and conditions reasonably
acceptable to CoBank; (E) purchase money debt owing to the sellers of assets of
water and/or wastewater systems in a principal amount not to exceed $5,000,000
at any one time outstanding; and (F) other current operating liabilities (other
than for borrowed money) incurred in the ordinary course of business.

 

SECTION 6.03.    Sale, Transfer or Lease of Assets.  Sell, transfer, lease or
otherwise dispose of any of its assets except for: (A) the sale of water and
wastewater services in the ordinary course of business; (B) the sale, lease or
other disposition of property or equipment which is obsolete, worn-out or no
longer necessary for, or useful in, the provision of water and wastewater
services to customers in its service territories; and (C) provided no Default or
Event of Default exists: (i) the sale or other disposition of water rights or
wastewater discharge rights which are not needed in the operations of the
Company or to meet the expected future demands of the Company; and (ii) other
sales, transfers, leases or other dispositions in an aggregate amount not to
exceed $500,000 in any fiscal year. At the request and expense of the Company,
CoBank will release its Lien on any property or equipment which is disposed of
by the Company pursuant to this Section 6.03.

 

SECTION 6.04.    Distributions.  Declare or pay, directly or indirectly, any
Distribution, except that, as long as no Default or Event of Default shall have
occurred and be

 

13

--------------------------------------------------------------------------------


 

continuing or would result therefrom, the Company can pay Distributions in cash
not more than once a quarter; provided, however, that in no event may the
Company make a Distribution unless, after giving effect thereto: (1) the Net
Worth of the Company would be equal to or greater than the Net Worth of the
Company on December 31, 2001; and (2) the ratio of the Company’s Total Debt to
Total Capitalization would not be greater than .60 to 1.00.

 

SECTION 6.05.    Contingent Liabilities. Assume, guarantee, endorse, or
otherwise be or become directly or contingently responsible or liable for the
obligations of any Person (including by means of an agreement to: (A) purchase
any obligation, stock, assets, or services; (B) supply or advance any funds,
assets, or services; or (C) cause any Person to maintain a minimum working
capital or net worth or other financial test), except: (1) by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; (2) guaranties for the benefit of suppliers (other
than Affiliates) in the ordinary course of business; and (3) in the event the
Company acquires the assets of any water system, guaranties issued by the seller
of those assets prior to (and not in anticipation of) the acquisition of the
water system and assumed by the Company in connection with the acquisition;
provided, however, that the maximum amount of debt or other obligations that may
be guarantied any one time under Subsections (2) and (3) hereof may not exceed
$1,000,000.

 

SECTION 6.06.    Mergers, Etc.  Merge or consolidate with any other Person or
acquire all or a material part of the assets of any other Person; provided,
however, that the Company may: (i) acquire water and/or wastewater systems in
the State of Texas; or (ii) merge with another Person that is engaged
principally in the business of owing and operating water and/or wastewater
systems in the State of Texas, as long as: (A) in the case of a merger, the
Company is the surviving entity; (B) after giving effect thereto, no Default or
Event of Default would exist, including as a result of a violation of
Section 7.03 hereof; (C) on a combined basis, the Company would have been able
to meet the financial covenants set forth in Section 7.01 and 7.02 hereof for
the 12 month period ending with the end of the last fiscal quarter of the
Company had such merger or acquisition taken place at the beginning of such 12
month period; and (D) not less than 30 days prior to the effective date thereof,
the Company furnishes written notice to CoBank of such acquisition and merger
and certifies to CoBank that each of the conditions set forth in this
Section have been met.

 

SECTION 6.07.    Change in Business. Engage in any business activities or
operations substantially different from or unrelated to its present business
activities or operations.

 

SECTION 6.08.    Prepayment; Payments on Debt To Southwest.  While any Default
or Event of Default shall have occurred and be continuing: (A) prepay, directly
or indirectly, any debt (other than debt to CoBank); or (B) make any payments on
any debt owing to Southwest.

 

SECTION 6.09     Loans and Investments.  Make any loan or advance to, or
purchase or otherwise acquire any capital stock, obligations, or other
securities of, make any capital contribution to, or otherwise invest in or
acquire any interest in, any Person, or participate as a partner or joint
venture with any other Person (collectively, “Investments”), except:  (A) direct
obligations of the United States or any agency thereof with maturities of six
(6) months or less from the date of acquisition; (B) commercial paper of a
domestic issuer rated at least “A-1” by Standard & Poor’s Corporation or “P-1”
by Moody’s Investors Service, Inc.;

 

14

--------------------------------------------------------------------------------


 

(C) certificates of deposit with maturities of six (6) months or less from the
date of acquisition issued by any commercial bank having capital and surplus in
excess of $500 million; (D) Investments in CoBank; (E) repurchase agreements for
investments of the types referred to in clause (A) hereof entered into by
Company with a bank or trust company or recognized securities dealer having
capital and surplus in excess of $500 million; (F) variable or fixed rate notes
issued by any issuer rated as least A-1 by Standard & Poor’s Corporation or at
least P-1 by Moody’s Investors Services, Inc. and maturing within six (6) months
or less from the date of acquisition; (G) money market funds which invest
primarily in assets of the types referred to in clauses (A) through (G); and
(H) as long as no Default or Event of Default exists, loans and advances to
Southwest that are payable upon demand.

 

SECTION 6.10.    Certain Agreements.  Amend, alter, waive any provision of,
breach or terminate any agreement if such action could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 6.11.    Transactions with Affiliates.  Enter into any transaction with
an Affiliate: (A) except in the ordinary course of and pursuant to the
reasonable requirements of its business and upon fair and reasonable terms no
less favorable to the Company than would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate; and (B) unless, in the case of
contracts that provide for the ongoing operation or management of any portion of
the Company, the Company furnishes notice thereof to CoBank not less than 10
Business Days before the date of such agreement and, if requested by CoBank, the
Company and Affiliate enter into a consent and agreement with CoBank in form and
content substantially similar to the agreements delivered pursuant to
Section 3.01(H).

 

SECTION 6.12.    Subsidiaries, Etc.  Notwithstanding any other provision hereof:
(A) permit TWC Utility Company, LLC to conduct any business or acquire any
assets; (B) form or create any new Subsidiary; or (C) commence operations under
any other name or in any joint venture.

 

ARTICLE 7

FINANCIAL COVENANTS

 

Unless otherwise agreed to in writing by CoBank, while this Agreement is in
effect:

 

SECTION 7.01.    Debt Service Coverage Ratio. The Company and its consolidated
Subsidiaries shall have for each fiscal year of the Company, a Debt Service
Coverage Ratio of not less than 1.25 to 1:00.

 

SECTION 7.02.    Total Debt to EBITDA Ratio. The Company and its consolidated
Subsidiaries shall have a ratio of Total Debt at the end of each fiscal year of
the Company shown below to EBITDA for each fiscal year of the Company shown
below of not greater than the ratio shown next to each fiscal year shown below:

 

Fiscal Year

 

Ratio

 

2005 through 2008

 

10 to 1

 

2009 and thereafter

 

8 to 1

 

 

15

--------------------------------------------------------------------------------


 

SECTION 7.03.    Total Debt to Capitalization Ratio.  The Company and its
consolidated Subsidiaries shall have at the end of each fiscal quarter of the
Company, a ratio of Total Debt to Total Capitalization of not more than .60 to
1.00.

 

SECTION 7.04.    Fiscal Year. The Company will not change its fiscal year.

 

ARTICLE 8

EVENTS OF DEFAULT

 

Each of the following shall constitute an “Event of Default” hereunder:

 

SECTION 8.01.    Payment Default.  The Company should fail to make when due any
payment to CoBank hereunder, under any Promissory Note and Supplement, or under
any other Loan Document, and such failure continues for five (5) days after
written notice thereof shall have been delivered to the Company by CoBank;
provided, however, that CoBank shall not be required to give the Company notice
and an opportunity to cure: (A) more than twice in any consecutive 12 month
period; or (B) if one or more other Events of Default shall have occurred and be
continuing at the time the payment was due.

 

SECTION 8.02.    Representations and Warranties. Any opinion, certificate or
like document furnished to CoBank by or on behalf of the Company, or any
representation or warranty made or deemed made by the Company herein or in any
other Loan Document, shall prove to have been false or misleading in any
material respect on or as of the date furnished, made or deemed made.

 

SECTION 8.03.    Covenants.  The Company should fail to perform or comply with
any covenant set forth in Articles 5 or 6 hereof (other than Sections 5.01,
5.06(E), 6.03, 6.04, 6.06, 6.08, and 6.09 hereof) or any other covenant or
agreement contained herein (other than Section 7.01) or in any Promissory Note
and Supplement and such failure continues for 30 days after written notice
thereof shall have been delivered to the Company by CoBank.

 

SECTION 8.04.    Other Covenants and Agreements.  The Company should fail to
perform or comply with Sections 5.06(E), 6.03, 6.04, 6.06, 6.08,  6.09, or 7.01 
hereof, or shall use the proceeds of any Loan for any unauthorized purpose.

 

SECTION 8.05.    Cross Default. The Company should breach or be in default under
the terms of any Loan Document or other agreement with CoBank and such default
continues for the longer of:  (A) any grace period set forth in such Loan
Document or other agreement, or (B) 30 days after written notice thereof shall
have been delivered to the Company by CoBank; provided, however, that if any
other Subsection of this Article 8 does not provide a grace period for such
default or provides a shorter grace period for such default, then no grace
period or such shorter grace period shall control.

 

SECTION 8.06.    Other Indebtedness.  The Company’s obligation to repay any
indebtedness for borrowed money or for the deferred purchase price of property
or services in an amount in excess of $500,000 shall be accelerated or declared
due and payable prior to its

 

16

--------------------------------------------------------------------------------


 

scheduled due date as a result of the occurrence of any breach or default under
any agreement relating to such indebtedness or obligation.

 

SECTION 8.07.    Judgments.  One or more judgments, decrees, or orders for the
payment of money in excess of $500,000 in the aggregate shall have been rendered
against the Company and either: (A) enforcement proceedings shall have been
commenced; or (B) such judgments, decrees, or orders shall continue unsatisfied
and in effect for a period of 30 consecutive days without being vacated, bonded,
discharged, satisfied, or stayed pending appeal.

 

SECTION 8.08.    Insolvency, Etc. The Company shall: (A) become insolvent or
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or (B) suspend its business
operations or a material part thereof; or (C) apply for, consent to, or
acquiesce in the appointment of a trustee, receiver, or other custodian for it
or any of its property; or (D) have commenced against it any action or
proceeding for the appointment of a trustee, receiver, or other custodian, or a
trustee, receiver, or other custodian is appointed for all or any part of its
property; (E) have commenced against it any proceeding under any bankruptcy,
reorganization, arrangement, readjustment of debt, dissolution, or liquidation
law of any jurisdiction; or (F) make an assignment for the benefit of creditors
or commence any proceeding under any bankruptcy, reorganization, arrangement,
readjustment of debt, dissolution, or liquidation law of any jurisdiction.

 

SECTION 8.09.    Casualty or Condemnation.   All or a material portion of the
assets of the Company: (1) is destroyed in an uninsured casualty or like event
(regardless of the cause); or (2) is taken in a condemnation action or
proceeding or in a like proceeding or is sold or otherwise transferred in lieu
thereof or pursuant to any right of any governmental authority to direct the
sale of transfer thereof.

 

SECTION 8.10.    Ownership. Any of the following take place without the prior
written consent of CoBank: (A) Texas Water Services Group, LLC shall cease to be
a general partner in the Company, or one or more new general partners are added
to the Company; (B) Southwest  and/or other Persons owned 100% directly or
indirectly by Southwest should cease to be the only limited partners in the
Company; or (C) Southwest  and/or other Persons owned 100% directly or
indirectly by Southwest should cease to own, directly or indirectly, 100% of the
membership interests and other equity interests in Texas Water Services Group,
LLC.

 

SECTION 8.11.    Affiliates. (A) A Relevant Affiliate breaches or is otherwise
in default in any material respect under a Relevant Agreement; (B) Southwest,
any general partner in the Company, or any Subsidiary of the Company becomes
subject to an event of the type referred to in Section 8.06, 8.07 or 8.08 hereof
(including, for avoidance of doubt, the dollar amounts specified therein;
provided that if any such Person is subject to Indebtedness and the documents
entered into in connection with such Indebtedness contain cross default or cross
acceleration provisions for other Indebtedness of such Person, the dollar
amounts for purposes of this clause (B) shall be the dollar amounts in such
documents rather than the dollar amounts in this Agreement); (C) any Person
which succeeds to the direct ownership of any general partner in the Company
should become subject to an event of the type referred to in Section 8.08
hereof; or (D) within thirty (30) days after a Relevant Affiliate (other than
Southwest or a Subsidiary) becomes subject to an Event of the type referred to
in Section 8.06, 8.07 or 8.08 hereof, the Company fails to provide CoBank with
assurance reasonably satisfactory to CoBank that the services furnishes to the
Company by such Relevant Affiliate will continue without interruption,

 

17

--------------------------------------------------------------------------------


 

whether by the Relevant Affiliate or another entity (it being agreed that until
such assurance is provided, CoBank shall have the right to suspend making
further Loans to the Company).

 

SECTION 8.12.    Existence, Etc. The Company shall: (A) fail to preserve and
maintain its existence and good standing in the jurisdiction of its formation or
fail to qualify and remain qualified to transact business in all jurisdictions
where failure to maintain such qualification could reasonably be expected to
have a Material Adverse Effect; or (B) fail to obtain and/or maintain any
governmental license, permit, franchise or the like which is material to its
business or required by Law; provided, however, that such failure shall not be
considered to be an Event of Default if: (i) the Company made timely application
for same, such application has not been rejected, and the Company is diligently
pursuing the acquisition of same; and (ii) no governmental authority or other
Person has required the Company to discontinue the operations governed by the
license, permit, franchise or other right, or has commenced any Enforcement
Action  against the Company or taken any other action which could reasonably be
expected to have a Material Adverse Effect on the Company for or on account of
the failure; and (C) fail to obtain and maintain any other franchise or any
patent, copyrights, trademark, tradename or right thereto which is material to
the conduct of its business or required by Law and the failure to obtain or
maintain such other franchise or such patent, copyright, trademark, tradename or
right thereto continues for 30 days after written notice shall have been
furnished by CoBank to the Company.

 

SECTION 8.13.    Title Insurance.  Republic Title or any title insurance company
providing coverage to CoBank for or on account of any Loans shall breach or
otherwise be in default under any commitment or other agreement with CoBank and
such breach is not cured within 30 days after CoBank shall have furnished notice
of same to the Company and Republic Title or other title insurance company.

 

SECTION 8.14.    Partnership Agreement. The Partnership Agreement is amended
without CoBank’s consent.

 

ARTICLE 9

REMEDIES UPON DEFAULT

 

SECTION 9.01.  Remedies.  Upon the occurrence and during the continuance of a
Default or Event of Default, CoBank shall have no obligation to make any Loan to
the Company and may discontinue doing so at any time without prior notice. In
addition, upon the occurrence and during the continuance of an Event of Default,
CoBank may, upon notice to the Company:

 

(A)          Termination and Acceleration. Terminate any commitment and declare
the unpaid principal balance of the Loans, all accrued interest thereon, and all
other amounts payable under this Agreement, the Promissory Notes and
Supplements, and all other Loan Documents to be immediately due and payable;
provided, however, that upon the occurrence of an Event of Default under
Section 8.08(F), any commitments shall automatically be terminated and all such
amounts shall automatically become due and payable. Upon such a declaration (or
automatically, as provided above), the unpaid principal balance of the Loans and
all such other amounts shall become immediately due and payable, without
protest, presentment, demand, or further notice of any kind, all of which are
hereby expressly waived by the Company.

 

18

--------------------------------------------------------------------------------


 

(B)          Enforcement.   Proceed to protect, exercise, and enforce such
rights and remedies as may be provided by this Agreement, any other Loan
Document, or under Law. Each and every one of such rights and remedies shall be
cumulative and may be exercised from time to time, and no failure on the part of
CoBank to exercise, and no delay in exercising, any right or remedy shall
operate as a waiver thereof, and no single or partial exercise of any right or
remedy shall preclude any future or other exercise thereof, or the exercise of
any other right. Without limiting the foregoing, CoBank may hold and/or set off
and apply against the Company’s obligations to CoBank the proceeds of any equity
in CoBank, any cash collateral held by CoBank, or any other balances held by
CoBank for the Company’s account (whether or not such balances are then due).

 

(C)          Application of Funds.   Apply all payments received by it to the
Company’s obligations to CoBank in such order and manner as CoBank may elect in
its sole discretion.

 

In addition to the rights and remedies set forth above and notwithstanding the
terms of any Promissory Note and Supplement, upon the occurrence and during the
continuance of an Event of Default,  at CoBank’s option in each instance (and
automatically following an acceleration), interest on the unpaid principal
balance of the Loans and, to the extent permitted by Law, overdue interest, fees
and other charges,  shall bear interest  at the Default Rate. All such interest,
together with all overdue amounts, shall be payable on demand.

 

ARTICLE 10

MISCELLANEOUS

 

SECTION 10.01.   Broken Funding Surcharge.  The Company agrees that in the event
it repays any Loan balance bearing interest at a fixed rate prior to the last
day of the fixed rate period relating thereto (whether such payment is made
voluntarily, as a result of an acceleration, or otherwise), or fails to borrow
any fixed rate balance on the date scheduled therefor, the Company will pay to
CoBank a surcharge in the amount set forth in (or in an amount calculated in
accordance with) the Promissory Note and Supplement relating thereto.
Notwithstanding the foregoing: (A) if for any reason any Promissory Note and
Supplement executed after the date hereof fails to contain a surcharge, then the
applicable surcharge shall be the surcharge set forth in the Promissory Note and
Supplement dated as of May 1, 2002 and numbered ML0936T1 (which reference shall
survive the repayment and termination of that Promissory Note and Supplement);
and (B) in the event the parties enter into a forward fixed rate agreement or
other agreement regarding interest rate products, and such agreement provides
for a different surcharge, then such other agreement shall control.

 

SECTION 10.02.  Complete Agreement, Amendments, Etc.  The Loan Documents are
intended by the parties to be a complete and final expression of their
agreement. No amendment or modification of this Agreement or the other Loan
documents shall be effective unless approved in writing by the Company and
CoBank and no waiver of any provision of the Loan Documents, and no consent to
any departure by the Company herefrom or therefrom, shall be effective unless
approved by CoBank and contained in a writing signed by or on behalf of CoBank,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. In the event this Agreement is
amended or restated, each such amendment or restatement shall be applicable to
all Promissory Notes and Supplements hereto. Each Promissory Note and Supplement
shall be deemed to incorporate all of the terms and conditions of this Agreement
as if fully set forth therein.

 

19

--------------------------------------------------------------------------------


 

SECTION 10.03.   Applicable Law, Jurisdiction. Except to the extent governed by
applicable federal Law, this Agreement and each Promissory Note and Supplement
shall be governed by the Laws of the State of Colorado, without reference to
choice of law doctrine. The parties agree to submit to the non-exclusive
jurisdiction of any federal or state court sitting in Colorado for any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document. The Company hereby waives any objection that it may have to any such
action or proceeding on the basis of forum non-conveniens.

 

SECTION 10.04.   Notices. All notices hereunder shall be in writing and shall be
deemed to have been duly given upon delivery if personally delivered or sent by
overnight mail or by facsimile or similar transmission, or three (3) days after
mailing if sent by express, certified or registered mail, to the parties at the
following addresses (or such other address as either party may specify by like
notice):

 

If to CoBank, as follows:

If to the Company, as follows:

CoBank, ACB

Southwest Water Company.

5500 South Quebec Street

One Wilshire Building, 29th floor

Greenwood Village, Colorado 80111

624 South Grand Ave, Suite 2900

Facsimile: (303) 740-4002

Los Angeles, CA 90017

Attention: Energy Banking Group

Facsimile: (213) 929-1888

 

Attention: Chief Financial Officer

 

SECTION 10.05.  Costs, Expenses, and Taxes.  To the extent allowed by Law, the
Company agrees to pay all reasonable out-of-pocket costs and expenses (including
the fees and expenses of counsel retained or employed by CoBank) incurred by
CoBank in connection with the origination, administration, interpretation,
collection, and enforcement of this Agreement and the other Loan Documents,
including, without limitation, all costs and expenses incurred in perfecting,
maintaining, determining the priority of, and releasing any security for the
Company’s obligations to CoBank, and any stamp, intangible, transfer or like tax
incurred in connection with this Agreement or any other Loan Document or the
recording hereof or thereof.

 

SECTION 10.06.   Effectiveness and Severability.  This Agreement shall continue
in effect until: (A) all indebtedness and obligations of the Company under this
Agreement and the other Loan Documents shall have been paid or satisfied;
(B) CoBank has no commitment to extend credit to or for the account of the
Company under any Promissory Note and Supplement; (C) all Promissory Notes and
Supplements shall have been terminated; and (D) either party sends written
notice to the other party terminating this Agreement. Any provision of this
Agreement or any other Loan Document which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or thereof.

 

SECTION 10.07.  Successors and Assigns.  This Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of the Company and
CoBank and their respective successors and assigns, except that the Company may
not assign or transfer its rights or obligations under this Agreement or the
other Loan Documents without the prior written consent of CoBank. From time to
time, CoBank may sell a participation in one or more of the

 

20

--------------------------------------------------------------------------------


 

Loans. However, no such participation shall relieve CoBank of any commitment
made to the Company hereunder.  In connection with the foregoing, CoBank may
disclose information concerning the Company and its Subsidiaries, if any, to any
participant or prospective participant, provided that such participant or
prospective participant agrees, subject to normal qualifications, to keep all
non-public information confidential.  A sale of a participation interest may
include certain voting rights of the participants regarding the Loans hereunder
(including without limitation the administration, servicing and enforcement
thereof).  CoBank agrees to give written notification to the Company of any sale
of a participation interest.

 

SECTION 10.08. Headings.  Captions and headings used in this Agreement are for
reference and convenience of the parties only, and shall not constitute a part
of this Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the date shown above.

 

 

CoBANK, ACB

 

MONARCH UTILITIES I L.P.

 

 

a Texas limited partnership

 

 

 

 

 

By: Texas Water Services Group, LLC

 

 

a Texas limited liability company

 

 

Its: General Partner

 

 

 

By:

/s/ Penny Probasco

 

By:

/s/ Michael O. Quinn

 

 

 

 

 

 

 

Title:

Assistant Corporate Secretary

 

Title:

President

 

 

21

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DEFINITIONS AND RULES OF INTERPRETATION

 

SECTION 1.01 Definitions.  As used in the Agreement, any amendment thereto, or
in any Promissory Note and Supplement, the following terms shall have the
following meanings:

 

Affiliate shall mean any Person: (1) which directly or indirectly controls, or
is controlled by, or is under common control with, the Company, Monarch
Utilities, Inc., or Southwest; (2) which directly or indirectly beneficially
owns or holds five percent (5%) or more of any class of voting stock of, or
other interests in, the Company,  Monarch Utilities, Inc., or Southwest; or
(3) five percent (5%) or more of the voting stock of, or other interest in,
which is directly or indirectly beneficially owned or held by the Company,
Monarch Utilities, Inc., or Southwest. The term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

Agreement  shall mean the Amended and Restated Master Loan Agreement dated as of
September 12, 2005, between the Company and CoBank, as it may be amended or
modified from time to time.

 

Assets shall mean total assets, as computed in accordance with GAAP consistently
applied.

 

Business Day  means any day other than a Saturday, Sunday, or other day on which
CoBank or the Federal Reserve Banks is closed for business.

 

Capital Lease shall mean a lease which should be capitalized on the books of the
lessee in accordance with GAAP.

 

Certified Copies shall mean copies, certified true and correct and in full force
and effect as of the date of certification, by the secretary or other officer
acceptable to CoBank of the Person furnishing same.

 

Closing Agreement shall have the meaning set forth in Section 3.01(G) of the
Agreement.

 

CoBank shall mean CoBank, ACB and its successors and assigns.

 

CoBank Base Rate shall mean the rate of interest established by CoBank from time
to time as the CoBank Base Rate, which Rate is intended by CoBank to be a
reference rate and not its lowest rate. The CoBank Base Rate shall change on the
date established by CoBank as the effective date of each change in the CoBank
Base Rate.

 

Company shall mean Monarch Utilities I L.P. and its permitted successors and
assigns.

 

Debt Service Coverage Ratio shall mean a ratio of: (1) net income (after taxes
and after eliminating any gain or loss on sale of assets or other extraordinary
gain or loss), plus depreciation expense, amortization expense, and total
interest expense, minus non-cash patronage and non-cash income from Subsidiaries
and/or joint ventures; to (2) all principal payments due or, in the case of
amounts paid on guaranties of indebtedness, otherwise made, within the period on
all Long-Term Debt,

 

1

--------------------------------------------------------------------------------


 

plus total interest expense, plus Distributions (all as calculated on a
consolidated basis for the applicable period in accordance with GAAP
consistently applied).

 

Debt To Capitalization Ratio shall mean a ratio of Total Debt at the end of the
fiscal year to Total Capitalization at the end of the fiscal year.

 

Deed of Trust  shall mean that certain Deed of Trust, Security Agreement And
Assignment of Rents and Leases dated as of May 1, 2002, among the Company, as
Grantor and Trustor, and Steve Moore, as Trustee for the benefit of CoBank.

 

Deed of Trust Amendment shall have the meaning set forth in Section 2.01(G) of
the Agreement.

 

Default shall mean the occurrence of any event which with the giving of notice
or the passage of time would become an Event of Default under the Agreement,
including the occurrence of an event giving rise to the right to accelerate any
indebtedness referred to in Section 8.06 of the Agreement (whether or not such
right is conditioned upon the giving of notice and/or the passage of time and/or
the occurrence of any other condition).

 

Default Rate shall mean 3% per annum in excess of the rate or rates that would
otherwise be in effect under the terms of the Promissory Note and Supplement,
except that in the case of overdue interest, fees, and, prior to the final
maturity of a Loan (whether as a result of acceleration or otherwise) principal,
the term Default Rate shall mean 3% per annum in excess of any variable rate
option provided in the Promissory Note and Supplement, or, in the event no such
option is provided, 3% per annum in excess of the rate established by CoBank
from time to time during that period as  the CoBank Base Rate.

 

Deposit Account shall mean a demand deposit account maintained at an federally 
insured financial institution.

 

Distribution shall mean the: (1) payment of any dividend or distribution of any
kind, whether in cash, assets, obligations or otherwise; and (2) the acquisition
by the Company of any general or limited partnership interest in the Company.

 

Dollars and the sign “$” shall mean lawful money of the United States of
America.

 

EBITDA  shall mean, for the Company, on a consolidated basis, operating revenues
minus operating expenses, plus depreciation and amortization expenses (all as
calculated for the fiscal year being measured on a consolidated basis in
accordance with GAAP consistently applied).

 

Enforcement Action shall mean a formal judicial or administrative proceeding 
filed by the TCEQ,  the Attorney General of Texas, or any  governmental
authority to enforce any Law.

 

Equity shall mean total assets minus total liabilities, as computed in
accordance with GAAP consistently applied.

 

ERISA shall mean the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereof.

 

2

--------------------------------------------------------------------------------


 

ERISA Affiliate means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Internal Revenue Code of 1986, as amended from time to time, and the
rules and regulations promulgated thereunder from time to time.

 

Event of Default shall mean any of the events specified in Article 8 of the
Agreement and any event specified in any Promissory Note and Supplement or other
Loan Document as an Event of Default.

 

Existing MLA shall have the meaning set forth in the Background to the
Agreement.

 

Existing Promissory Notes and Supplements shall have the meaning given in
Section 2.01 of the Agreement.

 

GAAP shall mean generally accepted accounting principles in the United States.

 

Laws  shall mean all laws, rules, regulations, codes, orders and the like.

 

Lien shall mean any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preference, priority or other security agreement or preferential
arrangement, charge or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement).

 

Loan shall mean a loan and/or other type of credit made to or for the account of
the Company, including letters of credit, all as described in the Promissory
Note and Supplement relating to that Loan.

 

Loan Documents shall mean this Agreement, all Promissory Notes and Supplements
hereto, and all instruments or documents relating to this Agreement or the
Promissory Notes and Supplements, including, without limitation, all
applications, certificates,  mortgages, deeds of trust, security agreements,
guaranties, and pledge agreements.

 

Long Term Debt  shall mean, for the Company and its consolidated Subsidiaries, 
(a) all indebtedness for borrowed money, (b) obligations which are evidenced by
notes, bonds, debentures or similar instruments, (c) that portion of obligations
with respect to capital leases or other capitalized agreements that are properly
classified as a liability on a balance sheet in conformity with GAAP, and
(d) indebtedness which is guarantied by the Company, in each case having a
maturity of more than one year from the date of its creation or having a
maturity within one year from such date but that is renewable or extendible, at
the Company’s or any Subsidiary’s option (or, in the case of any debt which is
guarantied, at the option of the obligor or the Person to whom the guaranty is
furnished), to a date more than one year from such date or that arises under a
revolving credit or similar agreement that obligates the lender(s) to extend
credit during a period of more than one year from such date, including all
current maturities in respect of such indebtedness whether or not required to be
paid within one year from the date of its creation.

 

Material Adverse Effect shall mean a material adverse effect on the condition,
financial or otherwise, operations, properties, margins or business of the
Company or any Subsidiary or on the ability of the Company or any Subsidiary to
perform its obligations under the Loan Documents.

 

Net Worth shall mean total assets minus total liabilities of the Company (both
as determined on a consolidated basis in accordance with GAAP consistently
applied), except that in determining Net Worth: (1) contributions in aid of
construction, advances for construction, customer deposits, or similar

 

3

--------------------------------------------------------------------------------


 

items reducing rate base calculations shall be excluded; and (2) all
indebtedness which is guarantied shall be included in total liabilities.

 

Organizational Documents shall mean, as relevant: (A) articles or certificate of
incorporation or formation (or equivalent documents); and (B) bylaws,
partnership agreements, management agreements, shareholder agreements, voting
trust agreements, and like instruments and documents.

 

Partnership Agreement  shall mean that certain Agreement of Limited Partnership
of Tecon Water Company, L.P. dated as of December 10, 2001.

 

Person shall mean an individual, partnership, limited liability company,
corporation, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental authority, or other entity of whatever
nature.

 

Promissory Note and Supplement shall have the meaning set forth in Section 2.01
of the Agreement.

 

Relevant Affiliate shall mean Southwest, a Subsidiary and, while a party to a
Relevant Agreement, another Affiliate.

 

Relevant Agreement shall mean an agreement that relates to the credit extended
hereby and is between: (1) an Affiliate and the Company under which the
Affiliate performs any service for or on behalf of the Company, including an
agreement with respect to which the Affiliate has entered into an agreement with
CoBank pursuant to Section 3.01(H) or has or may be require to enter into any
agreement with CoBank under Section 6.11 of the Agreement; and (2) an Affiliate
and CoBank (including any agreement referred to in Sections 3.01(H) and 6.11 of
the Agreement and the agreement between Tecon Corporation and CoBank dated as of
May 1, 2002 and assumed by Southwest pursuant to that certain Consent and
Agreement dated as of July 13, 2004, among this Company (then known as Tecon
Water Company, LP), Southwest and CoBank, as same may be amended or restated
from time to time).

 

Short-Term Debt shall mean all debt which, under GAAP, should be classified as
short-term debt.

 

Southwest shall mean Southwest Water Company, a Delaware corporation.

 

Subsidiary shall mean, as to the Company, a corporation, partnership, limited
liability company, joint venture, or other Person of which shares of stock or
other equity interests having ordinary voting power to elect a majority of the
board of directors or other managers of such corporation, partnership, limited
liability company, joint venture, or other Person are at the time owned, or the
management of which is otherwise controlled, directly or indirectly, through one
or more intermediaries, or both, by the Company.

 

TCEQ shall mean the Texas Commission on Environmental Quality and any
governmental authority or authorities that succeed to the powers of the TCEQ.

 

Title Policy shall mean that certain Mortgagees Policy of Title Insurance dated
May 5, 2002 and numbered 152187M, issued by First American Title Insurance
Company.

 

Total Capitalization shall mean shall mean Total Debt plus Net Worth.

 

4

--------------------------------------------------------------------------------


 

Total Debt shall mean the sum of (a) all indebtedness for borrowed money,
(b) obligations which are evidenced by notes, bonds, debentures or similar
instruments, (c) that portion of obligations with respect to Capital Leases and
other capitalized agreements that are properly classified as a liability on the
balance sheet in conformity with GAAP; and (d) indebtedness and other
obligations guarantied by the Company.

 

2005 Promissory Note and Supplement shall mean the Promissory Note and
Supplement hereto dated as of the date hereof and bearing number RX0936T3

 

SECTION 1.02 Rules of Interpretation.  The following rules of interpretation
shall apply to the Agreement, all Promissory Notes and Supplements, and all
amendments to either of the foregoing:

 

Accounting Terms. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP, and all financial data submitted pursuant to
this Agreement shall be prepared in accordance with such principles.

 

Number.  All terms stated in the singular shall include the plural, and all
terms stated in the plural shall include the singular.

 

Including.  The term “including” shall mean including, but not limited to.

 

Default. The expression “while any Default or Event of Default shall have
occurred and be continuing” (or like expression) shall be deemed to include the
period following any acceleration of the Obligations (unless such acceleration
is rescinded).

 

Permitted Encumbrances.  CoBank’s consent to the Company having one or more
Liens on all or any portion of its assets shall not be construed to be an
agreement to subordinate its Lien on those assets to the extent that such Lien
is not otherwise entitled to priority under Law.

 

5

--------------------------------------------------------------------------------